Exhibit 21 Subsidiaries of Alliance Data Systems Corporation A Delaware Corporation (as of December 31, 2013) Subsidiary Jurisdiction of Organization Other Business Names 3275976 Nova Scotia Company Nova Scotia, Canada None Abacus Direct Europe BV Netherlands None Acorn Direct Marketing Limited Ireland None ADI, LLC Delaware None ADS Alliance Data Systems, Inc. Delaware None ADS Apollo Holdings B.V. Netherlands None ADS Foreign Holdings, Inc. Delaware None ADS Reinsurance Ltd. Bermuda None ADS Sky Oak LLC Delaware None Alliance Data FHC, Inc. Delaware Epsilon International Alliance Data Foreign Holdings, Inc. Delaware None Alliance Data Lux Financing S.ar.l. Luxembourg None Alliance Data Lux Holdings S.ar.l. Luxembourg None Alliance Data Pte. Ltd. Singapore None Aspen Marketing Services, LLC Delaware None Catapult Integrated Services, LLC Delaware Catapult Marketing ClickGreener Inc. Ontario, Canada None Comenity LLC Delaware None Comenity Bank Delaware None Comenity Capital Bank Utah None Comenity Operating Co., LLC Delaware None Comenity Servicing LLC Texas None Coupons, LLC Delaware GetMembers Advecor D. L. Ryan Companies, LLC Delaware Nsight Connect Etailing Solutions DNCE LLC Delaware None Eindia, LLC Delaware None Epsilon Data Management, LLC Delaware None Epsilon Email Marketing India Private Limited India None Epsilon FMI, Inc. Ohio None Epsilon Interactive CA, ULC Nova Scotia, Canada Abacus Canada Enterprises Abacus Canada Aspen of West Chicago Marketing Services Aspen Marketing Services Epsilon International, LLC Delaware None Epsilon International Consulting Services Private Limited India None Epsilon International UK Ltd. England None Epsilon Software Technology Consulting (Shanghai) Co., Ltd. Shanghai, People’s Republic of China None Epsilon SS LLC Texas None Epsilon SS Holding LLC Texas None Haggin Marketing LLC California None HMI Holding LLC Texas None Hyper Marketing Inc. International Holdings Limited Ireland None I-Centrix Services, LLC Delaware None ICOM Ltd. Ontario, Canada None iCom Information & Communications, Inc. Delaware None Subsidiary Jurisdiction of Organization Other Business Names ICOM Information & Communications L.P. Ontario, Canada Shopper’s Voice Smart Shopper Stop Interact Connect LLC Delaware None LoyaltyOne, Co. Nova Scotia, Canada AIR MILES airmilesshops.ca AIR MILES Corporate Incentives AIR MILES For Business AIR MILES Incentives AIR MILES My Planet AIR MILES Reward Program Alliance Data Direct Antidote Loyalty & Marketing Services LoyaltyOne LoyaltyOne Canada My Planet Squareknot LoyaltyOne Participacoes Ltda Brazil None LoyaltyOne Rewards Private Limited India None LoyaltyOne Travel Services Inc. Ontario, Canada AIR MILES Travel Services LoyaltyOne US, Inc. Delaware Colloquy LoyaltyOne Consulting Precima Panavista, LLC Delaware Promociones Panavista RPM Connect, LLC Delaware None Rhombus Investments L.P. Bermuda None Ryan Next, LLC Delaware None Ryan Partnership, LLC Delaware None SolutionSet., LLC California None The Retail Zone, LLC Delaware None Triangle Investments L.P. Bermuda None WFC Card Services L.P. Ontario, Canada None WFC Card Services Holdings Inc. Ontario, Canada None WFN Credit Company, LLC Delaware None World Financial Capital Credit Company, LLC Delaware None
